Citation Nr: 0527366	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability secondary to exposure to asbestosis.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1959 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before a Decision 
Review Officer at the RO in November 2002.  The Board 
remanded this matter in August 2003 and March 2005 to 
schedule a Board hearing.  The veteran did testify before the 
undersigned Judge at the RO in June 2005.  At the hearing, 
the veteran submitted evidence along with a written statement 
waiving initial consideration of this evidence by the RO.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

For claims involving service connection for asbestos- related 
disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The Board notes that the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules and are merely guidelines, and 
there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

In this case, the first question, whether the veteran was 
exposed to asbestos during service, appears to have been 
properly developed.  A response from the National Personnel 
Records Administration in July 2001 concluded that it was 
highly probable that the veteran was exposed to asbestos 
during service.  

The RO denied the veteran's claim on the basis that the May 
2001 VA examiner determined that the veteran did not have 
asbestosis.  Without a diagnosis of asbestosis, the veteran's 
claim would be denied, regardless of the extent of exposure.  
See 38 C.F.R. § 3.303 (2004) (requirement of current 
disability).  However, a close reading of the May 2001 VA 
examination report finds that the examiner did not opine that 
the veteran did not have asbestosis.  The examiner opined 
that based upon the evidence outlined in his report, probably 
the veteran's most significant disability is due to asthma 
rather than pulmonary fibrosis secondary to asbestosis 
(emphasis added).  Stating that one disability is most, or 
more, significant implies that the veteran had more than one 
current disability.  In this case, the VA examiner appears to 
be saying that the veteran has both asthma and pulmonary 
fibrosis secondary to asbestosis.  As the record contains 
private medical statements showing a diagnosis of pulmonary 
fibrosis secondary to asbestosis, and this implicit finding 
from the VA examination report, the Board cannot deny the 
claim based on no competent evidence of pulmonary fibrosis 
secondary to asbestosis.  Moreover, a private physician has 
diagnosed asbestosis.

The Board also cannot grant the claim at this time.  The 
claims file demonstrates strong evidence that the veteran was 
exposed to asbestos following service.  The May 2001 VA 
examination report indicated that the veteran had 
occupational history of asbestos exposure, working in a 
boiler room in 1960 to 1964 and again in 1968 to 1973.  
Service records indicate that the veteran only served on 
active duty from November 1959 to August 1963.  The veteran 
testified before the undersigned Judge that he was exposed to 
asbestos for over three years aboard a U.S.S. tanker.   In 
addition, the veteran submitted evidence at the hearing that 
he settlement documents pertaining to settling private claims 
against various defendants for asbestos exposure.  There is 
no medical etiological opinion of record to determine whether 
the in-service exposure of asbestosis or post-service, 
occupational exposure of asbestosis, caused his current 
disability (if any).  Therefore, development needs to be made 
in order to determine whether the veteran's current 
asbestosis-related disease is etiological related to exposure 
during service or to the exposure occurring after service.  
38 C.F.R. § 3.159 (2004).

As for the service connection claim for back, or lower back 
disability, the veteran testified before the undersigned 
Judge that he injured his back in service while trying to 
carry a 30-gallon drum or garbage can.  He stated that he has 
had lower back problems ever since service.  Service medical 
records demonstrate complaints of, and treatment for, the 
spine in the L4-L5 region in July 1961.  Following treatment 
and examination, the July 1961 examination report indicated 
that the veteran had a lower back sprain. 

Post-service medical evidence demonstrates that the veteran 
has a current lower back disability.  Private and VA medical 
records demonstrate that the veteran had two lumbar spine 
operations following service.  A private medical record dated 
in 1976 indicated that the veteran has a ruptured disc in the 
L4-L5 region.  

As there is evidence of in-service treatment for lower back 
problems with evidence of a current lower back disability, a 
VA examination with etiology opinion is necessary before 
adjudication on the merits.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In addition, the Board notes that the record indicates that 
the veteran has been in receipt of Social Security 
Administration (SSA) disability benefits for many years, with 
entitlement effective October 1999. As these benefits may be 
based on a finding of disabilities associated with the two 
service connection claims, SSA records should be obtained.  
See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

		1.  The AMC should attempt to obtain SSA records.  

2.  The AMC should schedule the veteran 
for VA medical examinations to ascertain 
the nature, extent, and etiology of his 
possible pulmonary fibrosis secondary to 
asbestosis, and lower back problems.  It 
is imperative that the claims file, 
including this remand, be made available 
to the examiners for review in connection 
with the examination.  

The examiner should determine whether the 
veteran has a pulmonary fibrosis 
secondary to asbestosis and if so, 
whether this disability is at least as 
likely as not due to asbestos exposure 
during service or was it more likely due 
to exposure to asbestos after service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

For the lower back problems, the examiner 
should determine whether the veteran has 
a current lower back disability and if 
so, whether this disability is at least 
as likely as not due to service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

4.  Thereafter the AMC must readjudicate 
the issue shown on the title page of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of 
all relevant actions taken, a summary of 
the relevant evidence and a discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


